PER CURIAM.
Action in conversion for tbe recovery of the value of a car load of potatoes. Yerdict for plaintiff, who appeals from an order of the court granting a new trial.
Plaintiff introduced evidence tending to show that, after the potatoes reached their destination and were found to be somewhat frost-bitten, a new agreement was entered into, by which defendants agreed to sort over the potatoes, and sell the good ones at the price named in the original contract. Upon the other hand defendants testified that the agreement was to dispose of the carload lot in the best manner possible. The evidence was conflicting, and not so palpably and manifestly in favor of the verdict as to warrant a reversal of the order granting a new trial.
Order affirmed.